Exhibit 10.1
 
MASTER SALE AGREEMENT
 
MASTER SALE AGREEMENT (the “Agreement”) dated as of May 12, 2014, by and between
U.S. Rare Earths, Inc., a corporation existing under the laws of Nevada
(“USRE”), and Mach One Media Group, Inc., a corporation existing under the laws
of Nevada (“Buyer”).
 
W I T N E S S E T H:
 
WHEREAS, USRE is the sole stockholder of Media Depot, Inc., a Nevada corporation
(“MD”);
 
WHEREAS, MD is the sole stockholder of Media Max, Inc., a Pennsylvania
corporation (“MM”);
 
WHEREAS, USRE owns certain assets and liabilities related to the media business
and operating as Calypso Media Group Services, Calypso Media or Calypso
(“Calypso” and together with MD and MM, the “Advertising Companies”);
 
WHEREAS, the Advertising Companies are engaged in the business of providing
customized advertising services (the “Business”);
 
WHEREAS, USRE desires to transfer all the outstanding shares of MD to Buyer and
transfer all the assets and liabilities of USRE relating to the Business to
Buyer, and Buyer desires to purchase all the outstanding shares of MD and
purchase all the assets and assume all liabilities of USRE relating to the
Business;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I.
PURCHASE AND SALE OF ADVERTISING COMPANIES
 
       1.1. Sale of MD.  At Closing (as defined below), USRE shall transfer,
effective as of January 1, 2014, all outstanding shares of MD to Buyer pursuant
to the terms of a Share Purchase Agreement, in the form attached hereto as
Exhibit A (the “Share Purchase Agreement”).
 
       1.2. Sale of Calypso Assets.  At Closing, USRE shall transfer, effective
as of January 1, 2014, all the assets of USRE relating to the Business and Buyer
shall assume all liabilities and obligations of USRE relating to the Business
pursuant to the terms of an Asset Purchase Agreement, in the form attached
hereto as Exhibit B (the “Asset Purchase Agreement”).
 
       1.3. Repurchase Option. At Closing, Buyer shall cause the Parnell Trust
to enter into an Amendment to the Repurchase Option in the form attached hereto
as Exhibit C (the “Repurchase Option Amendment”).
 
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE II.
CLOSING AND TERMINATION
 
        2.1. Closing Date.  Subject to the satisfaction of the conditions set
forth in Sections 7.1 and 7.2 hereof (or the waiver thereof by the party
entitled to waive that condition), the closing of the transactions contemplated
herein (the “Closing”) shall take place at the offices of Sichenzia Ross
Friedman Ference LLP located at 61 Broadway, 32nd Floor, New York, NY 10006 (or
at such other place as the parties may mutually agree upon) on or before May 12,
2014.  The date on which the Closing shall be held is referred to in this
Agreement as the “Closing Date”
 
        2.2. Termination of Agreement.  Buyer may terminate this Agreement at
any time prior to Closing without prior consent of USRE. This Agreement may be
terminated by USRE prior to the Closing, only with prior written consent of
Buyer.
 
        2.3. Procedure Upon Termination.  In the event of termination and
abandonment by the parties, pursuant to Section 2.2 hereof, this Agreement shall
terminate, and the transactions contemplated herein shall be abandoned, without
further action by USRE and Buyer.  If this Agreement is terminated as provided
herein each party shall redeliver all documents, work papers and other material
of any other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same.
 
        2.4. Effect of Termination.  In the event that this Agreement is validly
terminated as provided herein, then each of the parties shall be relieved of
their duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to USRE and its
affiliates (including the Advertising Companies) and Buyer.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF USRE
 
USRE hereby represents and warrant to Buyer that:
 
       3.1. Organization and Good Standing.  USRE is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada.  
 
       3.2. Authorization of Agreement.  USRE has all requisite corporate power,
authority and legal capacity to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, have been duly authorized by all necessary action on the part of USRE.
This Agreement has been duly and validly executed and delivered by USRE and
(assuming the due authorization, execution and delivery by Buyer) this Agreement
constitutes the legal, valid and binding obligations of USRE, enforceable
against USRE, in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).  Neither the execution or delivery of this
Agreement by USRE nor the consummation by USRE of the transaction contemplated
herein will result in a breach of the terms or provisions of the Articles of
Incorporation or By-Laws of USRE, or any material agreement or other instrument
to which USRE is a party.
 
 
2

--------------------------------------------------------------------------------

 
 
       3.3.  Ownership and Transfer of Shares and Assets.  USRE has good and
marketable title to all of the shares of MD (the “MD Shares”) and all the assets
relating to the Business (the “Assets”) free and clear of any and all security
interests, liens, encumbrances and claims of any kind.  Upon the sale,
assignment, transfer and delivery of the MD Shares and the Assets to Buyer,
there will be vested in Buyer good, marketable and indefeasible title to the MD
Shares and Assets, free and clear of any and all security interests, liens,
encumbrances and claims.
 
3.4.  No Other Agreements to Sell or Options. USRE has no commitment or legal
obligation, absolute or contingent, to any person or firm other than Buyer, to
(i) sell, assign or transfer all or substantially all of the Assets or the MD
Shares, (ii) effect any merger, consolidation or other reorganization of USRE,
or (iii) enter into an agreement which would conflict with this
Agreement.  There are no outstanding options, rights, agreements, commitments or
demands of any character relating to the acquisition of the Assets or the MD
Shares by any party other than Buyer.
 
3.5.  Financial Statements and Records.  All balance sheets, financial
statements, income statements, accounts receivable and accounts payable records,
and all other financial records of USRE other than those relating to the
Business are current, true, correct and complete, have been prepared in
accordance with generally accepted accounting principles applied on a basis
consistent with prior periods and present fairly and accurately the financial
condition of USRE and the result of operations for the periods reflected
thereon, and there are no liabilities of USRE which are not reflected thereon.
 
      3.6.  Litigation and Proceedings.  To USRE’s knowledge, there are no
suits, claims, complaints, legal proceedings, administrative enforcement
proceedings or legal actions before any court or governmental authority pending,
or, to the knowledge of USRE or the Advertising Companies, threatened against
USRE, the Advertising Companies, the MD Shares, the Assets or the Business.  To
USRE’s knowledge, there is no material decision, order, judgment, ruling,
injunction, award or decree against USRE, the Advertising Companies, the MD
Shares, the Assets or the Business.
 
3.7.  Taxes.  With respect to taxes owed by or claimed to be owed to USRE or the
Advertising Companies, Seller agrees to be responsible for all 2013 taxes and
costs associated with preparing and filing all required tax returns and reports.
 
      3.8.  Disclosure. No representation or warranty by USRE in this Agreement
nor in any exhibit, schedule, written statement or certificate furnished or to
be furnished to Buyer pursuant hereto, or in connection with the transactions
contemplated hereby, contains any untrue statement or omits to state a material
fact.  All documents furnished by or on behalf of USRE and its representatives
to Buyer in connection with this transaction and all information contained
therein are true, correct and complete as of the date thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
3.9   Insurance.  USRE has and will have as of the date of Closing such
insurance policies that are customary in the industry (including policies
providing property, casualty, employment practices, errors and omissions,
liability and workers’ compensation coverage) including coverages, deductibles
and limits that are reasonable and customary in the industry.  With respect to
each policy of insurance, (i) the policy is legal, valid, enforceable and in
full force and effect and shall remain in effect through Closing, (ii) the
policy shall remain in effect after Closing, and (iii) USRE is not in default of
any such policy.
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF
BUYER
 
Buyer represents and warrants to USRE that:
 
       4.1. Organization and Good Standing.  Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada.
 
       4.2. Authorization of Agreement. Buyer has all requisite corporate power,
authority and legal capacity to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, have been duly authorized by all necessary action on the part of Buyer.
This Agreement has been duly and validly executed and delivered by Buyer and
(assuming the due authorization, execution and delivery by USRE) this Agreement
constitutes the legal, valid and binding obligations of Buyer, enforceable
against Buyer, in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
ARTICLE V.
COVENANTS
 
       5.1. Other Actions.  Each of USRE and Buyer shall use its best efforts to
(i) take all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement and (ii) cause the fulfillment at the earliest
practicable date of all of the conditions to their respective obligations to
consummate the transactions contemplated by this Agreement.
 
       5.2. Use of Names; Confidentiality.  After Closing, USRE will not for any
reason, directly or indirectly, for itself or any other person or entity, (i)
use the name, “Calypso”, “Calypso Media Group”, “Calypso Media”, “Media Depot”,
“Media Max”, or any other name associated with the Advertising Companies or the
Business, (ii) use any internet domain name associated with or similar to that
of the Advertising Companies or the Business, or (iii) use or disclose any trade
secrets, confidential information, know how, proprietary information or other
intellectual property of USRE transferred pursuant to this Agreement and any of
the exhibits.
 
       5.3. Further Assurances.  Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably requests in order to carry out the intent and
accomplish the purposes of this Agreement and all exhibits and to consummate the
transactions contemplated hereby and thereby.
 


 
4

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
INDEMNIFICATION


       6.1  Indemnification.  USRE agrees to indemnify, defend, save and hold
harmless Buyer and Michael Parnell from and against any and all claims, demands,
actions, causes of action, damages, loss, costs, taxes, diminutions in value,
interests on borrowed money, liability, fees (including attorney’s fees) or
expense, including amounts spent on investigation, defense or settlement of any
claim which may be brought against Buyer and/or Michael Parnell and/or which
Buyer and/or Michael Parnell may suffer, sustain, or become subject to as a
result of, in respect of, or arising out of (i) any misrepresentation or breach
of any representation, warranty or covenant made by USRE, (ii) any non-tax
related liability, obligation or commitment of USRE arising out of transactions
entered into or events occurring prior to Closing, or (iii) any non-tax related
liability of USRE not expressly and explicitly assumed by Buyer.
 
      6.2.  Right to Indemnification Not Affected by Knowledge.  All
representation, warranties, covenants, and obligations in this Agreement, any of
the exhibits, and any other certificate or document delivered pursuant to this
Agreement will survive Closing.  Buyer’s and Michael Parnell’s right to
indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, the exhibits, or the Closing, with respect to
the accuracy or inaccuracy of, or compliance with, any such representation,
warranty, covenant, or obligation.  The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance or compliance
with any covenant or obligation, will not affect Buyer’s or Michael Parnell’s
right to indemnification, payment of damages, or other remedy based on such
representations, warranties, covenants, and obligations.
 
      6.3.  Insurance.  With respect to the obligations set forth in this
Article, Seller shall be entitled and required to take advantage of any
insurance policy that covers such claims, and shall not be required to indemnify
or hold harmless Buyer or Michael Parnell for any claims that are covered by an
insurance policy.  It is the express intent of this Agreement that Seller’s
obligation to indemnify Buyer and Michael Parnell shall apply only to claims not
covered by existing insurance.

 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE VII.
CONDITIONS TO CLOSING
 
7.1 Conditions Precedent to Obligations of Buyer.  The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to the
fulfillment, on or prior to the Closing Date, of each of the following
conditions (any or all of which may be waived by Buyer in whole or in part to
the extent permitted by applicable law):
 
(a) all representations and warranties of USRE contained herein shall be true
and correct in all material respects at and as of the Closing Date with the same
effect as though those representations and warranties had been made again at and
as of that date;
 
(b) USRE shall have performed and complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing Date;
 
(c) there shall not have occurred a material adverse change in the business,
properties, results of operation, condition or prospects to the Advertising
Companies;
 
(d) USRE shall have duly executed the Share Purchase Agreement and deliver the
same to Buyer;
 
(e) USRE shall have caused duly executed the Asset Purchase Agreement and
deliver the same to Buyer; and
 
(f)  USRE shall have duly executed a Bill of Sale in the form set forth in the
“Asset Purchase Agreement”; and
 
     (g) USRE shall have caused MD to duly execute the Stock Certificate and
deliver the same to Buyer.
 
      7.2  Conditions Precedent to Obligations of USRE.  The obligations of USRE
to consummate the transactions contemplated by this Agreement are subject to the
fulfillment, prior to or on the Closing Date, of each of the following
conditions (any or all of which may be waived by USRE in whole or in part to the
extent permitted by applicable law):
 
(a) all representations and warranties of Buyer contained herein shall be true
and correct in all material respects at and as of the Closing Date with the same
effect as though those representations and warranties had been made again at and
as of that date;
 
(b) Buyer shall have performed and complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by Buyer on or prior to the Closing Date;
 
(c) there shall not have occurred a material adverse change in the business,
properties, results of operation, condition or prospects to the Advertising
Companies;
 
 
6

--------------------------------------------------------------------------------

 
 
(d) Buyer shall have duly executed the Share Purchase Agreement and deliver the
same to USRE;
 
(e) Buyer shall have duly executed the Asset Purchase Agreement and deliver the
same to USRE;
 
(f) Buyer shall have caused the Parnell Trust to duly execute the Repurchase
Option Agreement and deliver the same to USRE; and
 
(g) Buyer shall have delivered to USRE such documents and evidence satisfactory
to the Company to evidence the extinguishment of any and all debts and
liabilities that USRE or Seaglass Holding Corp. owes to MD or MM.
 
ARTICLE VIII.
DOCUMENTS TO BE DELIVERED
 
       8.1. Documents to be Delivered by USRE.  At the Closing, USRE shall
deliver, or cause to be delivered, to Buyer the documents in Section 7.1.  In
addition, USRE shall deliver, or caused to be delivered, to Buyer all transfer
documents necessary to facilitate the transactions anticipated by this Agreement
and all exhibits.
 
       8.2. Documents to be Delivered by Parnell.  At the Closing, Buyer shall
deliver, or cause to be delivered, to USRE the documents in Section 7.2.
 
ARTICLE IX.
MISCELLANEOUS
 
9.1. Payment of Sales, Use or Similar Taxes.  All sales, use, transfer,
intangible, recordation, documentary stamp or similar taxes or charges, of any
nature whatsoever, applicable to, or resulting from, the transactions
contemplated by this Agreement shall be borne by Buyer.
 
       9.2.  Survival of Representations and Warranties.  The parties hereto
hereby agree that the representations and warranties contained in this Agreement
or in any certificate, document or instrument delivered in connection herewith,
shall survive the execution and delivery of this Agreement, and the Closing
hereunder.
 
        9.3.  Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Texas, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of Plano.  Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Plano for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.  
 
 
7

--------------------------------------------------------------------------------

 
 
       9.4.  Entire Agreement  Except with respect to the Share Purchase
Agreement, Asset Purchase Agreement, and Repurchase Option Amendment, this
Agreement represents the entire understanding and agreement between the parties
hereto with respect to the subject matter hereof. This Agreement supersedes that
certain letter agreement between USRE and Michael Parnell dated January 28, 2014
which after the date hereof shall be terminated and of no further force and
effect.
 
      9.5.  Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by USRE and Buyer or, in the case of a waiver, by the
 party against whom enforcement of any such waived provision is sought.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
      9.6.   Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto at or prior to 5:30 p.m. (New
York City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a business day or later than 5:30 p.m. (New York City time) on any
business day, (c) the second (2nd) business day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given.  The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.
 
9.7.   Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
 
8

--------------------------------------------------------------------------------

 
 
9.8.   No Assignment.  No assignment of this Agreement or of any rights or
obligations hereunder may be made by either USRE or Buyer (by operation of law
or otherwise) without the prior written consent of the other party hereto and
any attempted assignment without the required consents shall be void.
 
9.9.   Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. No
party may assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other party hereto.
 
9.10.   Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any executed
signature page is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such executed signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
      9.11.  Publicity. Neither USRE or Buyer shall issue any press releases or
any other public statements with respect to the transactions contemplated
hereby; provided, however, USRE shall be entitled, without the prior approval of
Buyer, to issue any press release, file any reports with the Securities and
Exchange Commission or make other public disclosure with respect to such
transactions as required by applicable law and regulations.
 
9.12.   Expenses.  Except as otherwise provided in this Agreement and the
Termination Agreement, each party will pay its own costs and expenses, including
legal and accounting expenses, related to the transactions contemplated by this
Agreement, irrespective of when incurred.
 
9.13.   Independent Legal Counsel. Each party acknowledges that it has read the
entire Agreement, understands it and in addition, has received independent legal
advice from counsel to the extent it considers is warranted as to the
advisability of executing this Agreement and with respect to all matters
contained herein.
 


 
[Intentionally Blank]
 


 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.
 

 
USRE:
          U.S. Rare Earths, Inc.          
 
By:
 /s/ Kevin M. Cassidy       Name:  Kevin M. Cassidy       Title:    CEO        
 




  Address:  5600 Tennyson Pkwy  
 
   Suite 240        Plano, TX 75024      Fax No:  (972) 829-8933          

 

 
BUYER:
          Mach One Media Group, Inc.                      
 
By:
 /s/ Michael D. Parnell       Name: Michael D. Parnell       Title: 
Secretary/Director          




  Address:  12 North Washington St.  
 
   Montoursville, PA        17754      Fax No:  570.368.7636          




Agreed and accepted with respect to Section 9.4:




By: /s/ Michael D. Parnell                                            
       Michael Parnell                                           
 
 
10

--------------------------------------------------------------------------------

 
 
Exhibit A
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
Exhibit B
 
 
 
12

--------------------------------------------------------------------------------

 
 
Exhibit C

13

--------------------------------------------------------------------------------